Oo A NY WBN” fF WW NYO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
on Wn nN FP Ww NYO KF CO UO WN WD A Ff WW NYO KF CO

 

Case 3:20-cv-00932-MMA-JLB Document14 Filed 10/23/20 PagelD.114 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

KEITH RUSSEL LUCKETT, Case No. 20cv932-MMA-JLB
Plaintiff,
ORDER DENYING PLAINTIFF’S
VS. MOTION TO VACATE UNDER
FEDERAL RULE OF CIVIL
PROCEDURE 60(b)

A. SUDBURY, et al.,
Defendants. [Doc. No. 13]

 

 

I. Procedural History

On May 18, 2020, Plaintiff Keith Russel Luckett, an inmate currently incarcerated
at Salinas Valley State Prison, initiated this civil rights action pursuant to 42 U.S.C. §
1983. See Doc. No. 1. Upon initial screening, the Court dismissed Plaintiff's complaint
for failing to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b)(1). See
Doc. No. 3. Specifically, the Court noted that Plaintiff's claims were untimely and
explained that Plaintiff had failed to allege facts sufficient to demonstrate equitable
tolling of the statutory limitations period. See id. at 7-8. The Court set forth the standard
for equitable tolling, including the necessary conditions, and granted Plaintiff leave to file
an amended complaint in order to correct the deficiencies of pleading identified in the

Court’s Order. See id. at 8.

20cv932-MMA-JLB

 

 
Oo A NY WBN” fF WW NYO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
on Wn nN FP Ww NYO KF CO UO WN WD A Ff WW NYO KF CO

 

Case 3:20-cv-00932-MMA-JLB Document14 Filed 10/23/20 PagelD.115 Page 2 of 3

Thereafter, Plaintiff filed a First Amended Complaint (“FAC”). See Doc. No. 5.
The Court conducted the requisite sua sponte screening of Plaintiff's FAC and
determined, inter alia, that Plaintiff once again failed to plead sufficient facts to support a
plausible claim for equitable tolling. See Doc. No. 6 at 7-8. The Court further
determined that “[b]ecause Plaintiff has already been provided a short and plain statement
of his pleading deficiencies, as well as an opportunity to amend those claims to no avail,
the Court finds granting further leave to amend would be futile.” Jd. at 8. The Court
dismissed the action and the Clerk of Court entered judgment accordingly. See Doc. No.
7.

Plaintiff filed a timely Notice of Appeal. See Doc. No. 8. Several days later he
filed a second Notice of Appeal. See Doc. No. 9. On August 25, 2020, the United States
Court of Appeals for the Ninth Circuit docketed Plaintiffs appeal and issued a briefing
schedule. See Doc. Nos. 10, 11. Several weeks later, Plaintiff filed a motion in this
Court seeking relief from judgment pursuant to Federal Rule of Civil Procedure 60(b).
See Doc. No. 13.

If. Discussion

Plaintiff moves for relief from judgment pursuant to Federal Rule of Civil
Procedure 60(b)(1) which provides, in pertinent part, that “the court may relieve a party
or its legal representative from a final judgment, order, or proceeding for . . . mistake,
inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Once a district
court is divested of jurisdiction through appeal of a final judgment, it lacks the power to
grant a motion brought pursuant to Rule 60(b) without a remand from the court of
appeals. See Davis v. Yageo Corp., 481 F.3d 661, 685 (9th Cir. 2007). However, Federal
Rule of Civil Procedure 62.1 provides that “[i]f a timely motion is made for relief that the
court lacks authority to grant because of an appeal that has been docketed and is pending,
the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either
that it would grant the motion if the court of appeals remands for that purpose or that the
motion raises a substantial issue.” Fed. R. Civ. P. 62.1. Accordingly, the Court may

2
20cv932-MMA-JLB

 

 
Co wOanyn Dn Wn Ff WW NO

NO wNoO NO NO NH ND NO HN HN Ke Ke KF KF KF KF FEF ES —_—_
oN DWN nN BPW NYO KF TODO OO WBN Dn fF WY NYO KF CO

 

Case 3:20-cv-00932-MMA-JLB Document14 Filed 10/23/20 PagelD.116 Page 3 of 3

consider Plaintiff's motion within these parameters.

Here, Plaintiff has not shown “excusable neglect” justifying relief from the Court’s
order and judgment. Plaintiff simply repeats his previous allegations regarding his
misunderstanding of the statute of limitations for filing this action which the Court
determined insufficient. See Maraziti v. Thorpe, 52 F.3d 252, 255 (9th Cir. 1995)
(district court properly denied Rule 60(b) motion because movant “merely reiterated the
arguments that he had already presented to the district court’). Plaintiff also appears to
state additional facts to support a claim that he was diligent in pursuing his legal remedies
in support of a claim of equitable tolling. However, motions for reconsideration may not
be used as a vehicle for raising new arguments or allegations that could have been raised
previously. See Rosenfeld v. U.S. Dep’t of Justice, 57 F.3d 803, 811 (9th Cir. 1995)
(“The district court did not abuse its discretion in declining to consider an argument
raised for the first time on reconsideration without a good excuse.”). When drafting his
FAC, Plaintiff had the benefit of the Court’s full analysis regarding the statute of
limitations issue and Plaintiff's burden to plead facts in support of a claim of entitlement
to equitable tolling. See Doc. No. 3 at 7-8. The time to state any such factual allegations
was then not now. Moreover, a motion for relief from judgment may not be used as a
vehicle to re-litigate old matters, raise new arguments, or present evidence that could
have been raised prior to entry of the judgment. See Exxon Shipping Co. v. Baker, 544
U.S. 471, 486-87 (2008); see also Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877,
890 (9th Cir. 2000).

II. Conclusion
Based on the foregoing, the Court DENIES Plaintiffs motion.
IT IS SO ORDERED.

Dated: October 23, 2020 Mahal lM - Mhiktr

HON. MICHAEL M. ANELLO-
United States District Judge

20cv932-MMA-JLB

 

 
